DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 9, 10 and 13 - 16 in the reply filed on January 13, 2022 is acknowledged.
Claims 11, 12 and 17 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.
Claims 9, 10 and 13 – 16 are under Examination,
Claims 1 – 8 have been cancelled.
Claim 9, 10 and 13 – 16 are rejected.
Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 10 and 13 – 16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:



	In accordance with MPEP § 2163, specifically state that for each claim drawn to a single embodiment or species:  (A) Determine whether the application describes an actual reduction to practice of the claimed invention; (B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole; (C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.  (1) Determine whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole.   (2) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of 
I.	Scope of claims
	In the instant case: claim 9 discloses a calixarene compound represented by structural formula (1-1), the calixarene compound comprises, per molecule at least one -CH2OH group and at least one carbon-carbon unsaturated bond,

    PNG
    media_image1.png
    151
    228
    media_image1.png
    Greyscale
. Further, claims 9, 10 and 13 – 16 limit R3, R4, R5 and n.  In this instance the language the preamble limits the structure of formula (1-1).  Specifically, the section of the preamble stating that the calixarene compound comprises per molecule at least one -CH2OH group and at least one carbon-carbon unsaturated bond is being be treated as a limitation to the structure of formula (1-1).  Furthermore, the molecule in the structural formula (1-1) that is referenced in claim 9 is being interpreted as the benzene ring

    PNG
    media_image2.png
    56
    55
    media_image2.png
    Greyscale
, for the purpose of examination.
	Based on the limitations set out in the preamble, each molecule of the calixarene compound where n is defined as 4, 6 or 8, must be comprised of both -CH2OH group 
II.	Scope of Disclosure
	Reduction to Practice:
Examples of the compounds reduced to practice are set out below.
Synthesis Example 7 discloses  a process that produced
    PNG
    media_image3.png
    266
    245
    media_image3.png
    Greyscale
.
Synthesis Example 15 discloses a process that produced 
    PNG
    media_image4.png
    201
    161
    media_image4.png
    Greyscale
.
Synthesis Example 22 discloses a process that produced 
    PNG
    media_image5.png
    184
    174
    media_image5.png
    Greyscale
.

    PNG
    media_image6.png
    177
    142
    media_image6.png
    Greyscale
.
	Reduction to Structural or Chemical Formulas:
There is no reduction to practice for a calixarene compound of structural formula (1-1) where bonding at a structural site is comprised of both -CH2OH group and at least one carbon-carbon unsaturated on a benzene ring.  Based on the definition of R4’s in claim, at no time can R4 be substituted with at least one -CH2OH group and at least one carbon-carbon unsaturated bonded thereto.  Also, since R5 is -O-R5,  R5’s as defined for each molecule does not provide for the direct bonding of a -CH2OH group and at least one carbon-carbon unsaturated.  Further, there is no structural moiety where there is a direct bonding of -CHOH to the oxygen having R5 bonded thereto.  Additionally, there is no structural moiety where there is a direct bonding of carbon-carbon unsaturated to the oxygen having R5 bonded thereto.
The compounds of claims 10 and 13 – 16 based on the limitations of claim 9 are not reduce the practice.
III.	Analysis of Fulfillment of Written Description Requirement
	As stated supra, the MPEP states that written description for a single embodiment or species can be achieved if any description of sufficient, relevant, identifying characteristics that would lead on skilled in the art to the conclusion that the applicant was in possession of the claimed embodiment or species.

	While the specification discloses compounds of Examples 1 - 69, these species are not representative of the compound genera recited by claims 9, 10 and 13 – 16.    
The written description requirement for a claimed genus may be satisfied throughsufficient description of a representative number of species by actual reduction topractice, reduction to drawings, or by disclosure of relevant, identifying characteristics,i.e., structure or other physical and/or chemical properties, by functional characteristicscoupled with a known or disclosed correlation between function and structure, or by acombination of such identifying characteristics, sufficient to show the applicant was inpossession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	In conclusion: (a) substantial structural variation in the genus/subgenus embraced by claims 9, 10 and 13 - 16; (b) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus claimed; (c) common structural attributes of the claimed genus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 112 (Enablement)
Claims 9, 10 and 13 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the calixarene compound of formula (1-1) where: R4’s are a monovalent organic group (d1), which is represented by -X-R where X is a direct bond or a carbonyl group, and R is a hydrogen atom or an aliphatic hydrocarbon group having 1 to 20 carbon atoms; R5’s are a structural moiety (C) which has both a -CH2OH and a carbon-carbon unsaturated bond; R3’s are a hydrogen; n is 4 and R4’s, R5’s and R3’s are identical, does not reasonably provide enablement for a calixarene compound of formula (1-1) where there is bonding of a -CHOH group and a carbon-carbon unsaturated, directly to a structural site on the benzene ring of the calixarene per molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims  are drawn to a calixarene compound represented by structural formula (1-1), the calixarene compound comprises, per molecule at least one -CH2OH group and at least one carbon-carbon unsaturated bond,

    PNG
    media_image1.png
    151
    228
    media_image1.png
    Greyscale
. Further, claims 9, 10 and 13 – 16 limit R3, R4, R5 and n.  In this instance the language the preamble limits the structure of formula (1-1).  Specifically, the section of the preamble stating that the calixarene compound comprises per molecule at least one -CH2OH group and at least one carbon-carbon unsaturated bond is being be treated as a limitation to the structure of formula (1-1).  Furthermore, the molecule in the structural formula (1-1) that is referenced in claim 9 is being interpreted as the benzene ring

    PNG
    media_image2.png
    56
    55
    media_image2.png
    Greyscale
, for the purpose of examination.

(3) The state of the prior art:
	The calixarenes are a family of macrocyclic compounds with a variable number of phenyl groups linked by methylene bridges in the ortho position.  The number of the aromatic units can be between 4 and 20.
The prior art of Nishikubo Tatatomi et al. (JPH09-263560) (see IDS) discloses

    PNG
    media_image7.png
    467
    492
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    183
    206
    media_image8.png
    Greyscale
 and    
    PNG
    media_image9.png
    217
    219
    media_image9.png
    Greyscale
.

(4) The predictability or unpredictability of the art:
Chemistry is unpredictable. In re Marzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
(5) The relative skill of those in the art:
The relative level of skill possessed by one of ordinary skill in the art or medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technology area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:

However, the specification does not provide a calixarene compound of formula (1-1) where there is bonding of a -CHOH group and a carbon-carbon unsaturated, directly to a structural site on the benzene ring of the calixarene per molecule.  Further, based on the definition of R4’s in claim, at no time can R4 be substituted with at least one -CH2OH group and at least one carbon-carbon unsaturated bonded thereto.  Also, since R5 is -O-R5,  R5’s as defined for each molecule does not provide for the direct bonding of a -CH2OH group and at least one carbon-carbon unsaturated.  Further, there is no structural moiety where there is a direct bonding of -CHOH to the oxygen having R5 bonded thereto.  Additionally, there is no structural moiety where there is a direct bonding of carbon-carbon unsaturated to the oxygen having R5 bonded thereto.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to modification of the phenyl (benzene) ring and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 13 recites the limitation "structural formula… or (1-2) " in line 2.  There is insufficient antecedent basis for this limitation in the claim 1.
Claim 15 recites the limitation "formula (2-1)" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana, S. et al. (JP 2012102035).
The rejected claim covers, inter alia, the calixarene compound of formula (1-1):

    PNG
    media_image10.png
    190
    274
    media_image10.png
    Greyscale
, wherein R4, R3 and R5 are as define in claim 9.
Dependent claim 10 further limits R4.  Dependent claim 13 further limits R3. Dependent claim 16 further limits n.
However, Tachibana discloses a calixarene of the following formula:

    PNG
    media_image11.png
    212
    351
    media_image11.png
    Greyscale
, wherein R is C1 – 12 alkyl, n is 4 – 10 and m is 1 – 5.  The compound anticipates instantly claim formula (1-1) when m is 1, n is 4 – 10 and R is C1 – 12.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 5,840,814 (Majoros et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622